PER CURIAM.

ORDER

Sharon Brooks (“Wife”) appeals the judgment entered by the trial court dissolving her marriage to Robert Brooks (“Husband”). Wife claims the trial court erred in: (1) finding the property located *210at 2720 Hallon Street in Idaho was separate and not marital property; and (2) awarding the Ml amount of equity in 2720 Hallon Street to Husband.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).